FILED
                              NOT FOR PUBLICATION                           JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BENITO INIGUEZ and ROSA                          No. 09-71220
SORROZA-CRUZ,
                                                 Agency Nos. A099-367-285
               Petitioners,                                  A099-367-286

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Benito Iniguez and Rosa Sorroza-Cruz, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen and reconsider. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of motions to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
or reconsider, and review de novo questions of law. Cano-Merida v. INS, 311 F.3d

960, 964 (9th Cir. 2002). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider as untimely because it was filed more than 30 days after the BIA’s

October 24, 2008, order. See 8 C.F.R. § 1003.2(b)(2).

      The BIA also did not abuse its discretion in denying petitioners’ motion to

reopen where petitioners failed to establish prejudice from the alleged ineffective

assistance of counsel, see Mohammed v. Gonzales, 400 F.3d 785, 793-93 (9th Cir.

2005), and failed to provide any new evidence with the motion, see 8 C.F.R.

§ 1003.2(c)(1).

      We lack jurisdiction to consider petitioners’ challenge to the BIA’s October

24, 2008, order because this petition is not timely as to that order. See 8 U.S.C.

§ 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      09-71220